 In the Matter of ARMOUR & COMPANYandPACKINGHOUSE WORKERSORGANIZING COMMITTEE, ON BEHALF OF UNITED PACKINGHOUSEWORKERS OF AMERICA, LOCAL 347, AFFILIATED WITH THE C. I. O.Case No R-3934 -Decided July 15, 1942Jurisdiction.meat slaughteiing and processing industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner recognition until certified by the Boaid, electionnecessaryUnit Appropriate for Collective Bargaining:fliemen, excluding the fire chiefand his assistantDefinitions:fiiemenheldto be employees within the meaning of Section 2 (3)of the ActMr Paul E Blanchard,of Chicago, III, for the Company.Mr. Herbert J VogtandMr.'Sigmund J. Wlodarczyk,of Chicago,111, for the UnionMr J Benson Saks,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Packinghouse Workers OI ganizing Com-mittee, on behalf of United Packinghouse Woikers of America, Local347, affiliated with the Congress of Industrial Oiganizations, hereincalled the Union, alleging that a question affecting commerce hadarisen=concerning the i epresentation of employees of Armour & Com-pany, Union Stock Yai ds, Chicago, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice befoie Lester Asher, Trial ExaminerSaid hearing Was held at Chicago, Illinois, on June 11, 1942TheCompany and the Union appeased,, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses.and to introduce evidence bearing on the issuesThe Trial Exam-iner's rulings made at the hearing are free from prejudicial errorsand are hereby affirmedUpon the entire record in the case, the Board makes the following42 N L R B, No 102'495 496DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTITHE ]BUSINESS OF THE COMPANYArmour & Company is an Illinois corpoiation, having its piiicipaIoffice andplace of business in Chicago, IllinoisIt is engaged in theoperation of a slaughtering plant at Chicago, Illinois, at which liveanimals aieslaughtered and meat and other edible and nonedible prod-ucts are pieparedDuring the fiscal year 1941, the Company receivedat its Chicago plant approximately 1,800,000,000 pounds of live animalsand other raw materials, 75 percent of the total value of which repre-sented receipts from outside the State of IllinoisDuring the sameperiod, the Company shipped fiom that plant approximately 1,500,-000,000 pounds of meat products, 80 percent of the total value thereofrepresenting shipments to States other thanIllinois'The Companyconcedes that it is engaged in commerce within the meaning of theNational Labor Relations ActIITHE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 347, is a labororganizationaffiliated with the Congress of Industrial Organizations,admitting to membership employees of the CompanyIIITHE QUESTIONCONCERNINGREPRESENTATIONOn March 18, 1942, the Union requested recognition as sole bargain-ing agent for employees of the Company in an alleged appiopiiate unitconsisting of the employees in the Company's fire fighting department,excluding the fife chief and his assistantThe Companyhas refusedsuch Iecognrtioil until the Union should be so certified by the BoaidA iepoit of the Regional Dliector, introduced in evidence at the heai -ing, shows that the Union iepiesents a substantial numbei of employee,,in the unit heieinaftei found appropriateWe find that a question affecting commerce has arisen conceining therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the ActIlTHE APPROPRIATE UNITThe Union contends that the Company's fire fighting force, consist-ing of eight employees excluding the fire chief and his assistant, consti-tutes an appropriate unitThese eight employees open ate and main-IThe Regional Phiectoi iepoits that an examination of the Unions dues ieco,ds disclosesthat the eight emplo3 ees, who are alleged to be vv ithin the app, opriate unit, a, e membersin good standing of the Union,and that their names appeal on the Company's pay roil ofMai 16, 1942 ARMOUR & COMPANT497tarn the Company's fire fighting equipment, see that the Company'sfire protection rules ale obeyed, and are in complete charge of anysmall fires occuixmg at the plant and work with the file department ofthe city of Chicago in the case of large fliesThese employees weardistinctive the hats and have been assigned to a separate hall, wherethey sleep during the nights on which they ale required to be at theplantThe Union and the Company have a written contract, expiringAugust 11, 1942, covering a production and maintenance unit fromwhich the firemen,inter alia,are excludedThe conti act further pro-vides for recognition of the Union by the Company as bargaining agentfor any unit ceitified by the Boaid of which in the futuie may be ceiti-fied by the BoardThe Union desires, as stated above, a separate unitfor the firemenHowever, it does "not want to work any hardship"and is "willing to have these fellows thrown under the general principlesof the master agieement, with certain provisions pertaining to the firedepartment "The Company opposes a separate unit for the firemenand`objects'to their,iriclusron in the larger unit.The Company argues, in suppoi t of its contention that the firemendo not constitute a separate appropriate unit, that the character oftheir work is such as to identify them with the management ratherthan with ordinary employeesAccordingly, the Company contends,these employees should not be put in a position where their loyalty willbe divided of put under strainThe Company also opposes enlargingthe unit described in the master ,agreement because of the previouslustoiy of collective bargaining which led to the exclusion of firemenfrom the unit of production and maintenance employees covered bysuch agreement 2We find the Company's objections to be without meritClearly,the relationship between th9 Company and the firemen is that of enn-ployei and employeeWe find nothing in the duties of the firemen, setforth' above, to warrant, dept ruing them of the fights of self-organiza-tion and collective baigauung guaranteed employees under the Act_We find that firemen ai e employees within the meaning of Section 2 (3)of the Act and are entitled to the benefits of the Act 3 Since the Unionpiefers the designation of the firemen as a sepal ate unit, and since wedeem such unit to be appropriate, we need not consider the Company'sobjections to the enlargement of the production and maintenance unit'Beginning in 1938 the Boaid ttrice ordered elections at the Contpnny's plant in a pro-duction and maintenance unit from which fircnien,mater alga,were excluded,and twicecertified the Union as collective baigaimng representative fox employees in such unit,8 N L R B 1100, 10 N L R B 891 16 N L R B 345, 351, 18 N L R B 257 Subse-quent to the last certification the Conipan3 and the Union entered into the master agree-ment referred to above9 SeeFiigsdaticDivision,GeneialMotorsCo, poiationandUnited ElectricalRadio& Ma-chineihorlreiof Ameirra (C 1 0 ), 39 IN L R B 11084 7 2 81 4-4 2-ton 42--42 498DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the firemen, excluding the fire chief and his assistant,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act 4V THE DETERMINATION OF REPRESENTATISESWe shall direct thatthe question conceining representation, whichhas arisen,be resolved by an election by seciet ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour & Com-pany, Union Stock Yaids, Chicago, Illinois, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV above whowere employed at the Company's Union Stockyards, Chicago, Illinois,plant during the pay-roll period immediately preceding the date ofthis Direction, including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation, or in theactive military service or training of the United States, or temporarilylaid off, but^excludmg,any who have since-quit or been discharged forcause, to determine whether or not they desne to be represented byUnited Packinghouse Workers of America, Local 347, affiliated withthe Congress of Industrial Organizations, for purposes of collectivebargaining.IThe Company does not oppose the exclusion of the fire chief andhis assistant